UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934 HIGHBRIDGE COMMODITIES FUTURESACCESS LLC (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 45-2608276 (I.R.S.Employer Identification No.) c/o MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC 4 World Financial Center 250 Vesey Street, 10th Floor New York, NY 10080 212-449-3517 Barbra E. Kocsis Merrill Lynch Alternative Investments LLC 1200 Merrill Lynch Drive (1B) Pennington, NJ 08534 (609) 274-5838 Copies to: Mark Borrelli Sidley Austin LLP One South Dearborn Chicago, Illinois 60603 Securities to be registered pursuant to Section 12(b) of the Act: NONE Securities to be registered pursuant to Section 12(g) of the Act:Units of Limited Liability Company Interest (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company
